                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

RAMONITA ARROYO; ARIANA ARROYO                       :
JOHNSON; JULIO M. ARROYO; CHILI IRIS    :            :
RIVAS; CHIKI JUANITA RAMOS; SASHA                    :
CALIXTO; JAEN PEREZ; JIVANLEE PEREZ;                 :
JENSEN DAVILA; JOHANNY RHOBES; SASHA                 :
CALIXTO AND JAEN PEREZ PPA JEWEL PEREZ;              :
SASHA CALIXTO PPA TREVON ROMETO                      :
EMERY; JUANITA LEBRON; RAMONITA                      :      Civil Action No:
ARROYO AND JUANITA LEBRON PPA EVELYN                 :      3:18-cv-01804(JBA)
MARIA BONILLA                                        :
                                                     :      Jury Trial Demanded
        Plaintiffs,
                                                     :
v.                                                   :
NORTHLAND INVESTMENT CORPORATION;                    :
LAWRENCE R. GOTTESDIENER; CHURCH                     :
STREET NEW HAVEN, LLC; NORTHLAND                     :
FUND II, LP; AND NORTHLAND FUND II                   :
PARTNERS, LLC,                                       :
                                                     :
        Defendants                                   :      March 29, 2019

                RULE 26(F) REPORT OF PARTIES’ PLANNING MEETING

Date Complaint Filed: 11/01/2018
Date Complaint Served: 1/18/2019
Date of Defendant’s Appearance: 2/7/2019

        Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was

held on March 29, 2019. The participants were:

Ronald S. Johnson, Esq. for plaintiffs.

Brian A. Daley and Henry A. Sullivan for defendants.




{S7189699}                                       1
    I.       Certification

          Undersigned counsel (after consultation with their clients) and any undersigned self-

represented parties certify that (a) they have discussed the nature and basis of the parties' claims

and defenses and any possibilities for achieving a prompt settlement or other resolution of the

case; and (b) they have developed the following proposed case management plan. Counsel

further certify that they have forwarded a copy of this report to their clients.

    II.      Jurisdiction

          A. Subject Matter Jurisdiction
          Plaintiffs: Subject matter jurisdiction is based upon diversity of citizenship

pursuant to 28 U.S.C. §1332(a)(1) in that the Plaintiffs at all relevant times were citizens of the

State of Connecticut and the Defendants Northland Investment Corporation, et. al. are

incorporations and entities of the Commonwealth of Massachusetts.

          Defendants: There is no complete diversity of citizenship and, therefore, no subject

matter jurisdiction in this case. See Rule 12(h)(3) Fed. R. Civ. P.; Sales v. Certain-Teed Corp.,

No. 3:14-CV-01542 CSH, 2014 WL 6085601, at *2 (D. Conn. Nov. 13, 2014) (Haight, Senior

District Judge) (“… if subject matter jurisdiction is lacking, the action must be dismissed”).

Caterpillar Inc. v. Lewis, 519 U.S. 61, 76-77, 117 S. Ct. 467, 136 L. Ed. 2d 437 (1996).

          As disclosed to plaintiffs on March 18, 2019, Defendant Church Street New Haven

LLC’s sole member is Northland Fund II, L.P. See Exhibit A, p. 1. Northland Fund II, L.P. is a

citizen of, inter alia, Connecticut, as demonstrated below, rendering Church Street New Haven

LLC a citizen of, inter alia, Connecticut, defeating diversity.

          Northland Fund II, L.P. has three limited partners which are citizens of, inter alia,

Connecticut as demonstrated below: Northland Fund II Investors LLC, Northland Fund L.P. and




{S7189699}                                          2
Northland Portfolio L.P. See Exhibit A, p. 2. Therefore, Northland Fund II, L.P. is a citizen of,

inter alia, Connecticut, defeating diversity.

        Northland Fund II Investors LLC has an individual member who is a Connecticut citizen,

as well as a trust who is a member and has a trustee and/or co-trustee that is a citizen of

Connecticut. See Exhibit A, p. 3. Specifically, Amy Gottesdiener is a member and the Trustee

and/or Co-Trustee of the trust in question. She is domiciled in Waterford, Connecticut and has

been domiciled in Connecticut for more than 45 years.

        Northland Fund L.P. has a limited partner which is a Connecticut citizen, specifically,

Northland Fund I Investors L.P. See Exhibit A, p. 5. Northland Fund I Investors L.P. has an

individual limited partner who is a Connecticut citizen, as well as a trust which is a limited

partner and has a trustee and/or co-trustee who is a citizen of Connecticut. See Exhibit A, p. 7.

Specifically, Amy Gottesdiener is a limited partner and the trustee and/or co-trustee of the trust

in question.

        Northland Portfolio L.P. has an individual limited partner who is a Connecticut citizen, as

well as three trusts which are limited partners and have a trustee and/or co-trustee who is a

citizen of Connecticut. See Exhibit A, pp. 9-10. Specifically, Amy Gottesdiener is a limited

partner of Northland Portfolio L.P. and the trustee and/or co-trustee of the three trusts which are

also limited partners of Northland Portfolio L.P.

        In order to comply with Rule 26(f) disclosure obligations, the Northland Defendants are

disclosing further information regarding their investors which is derived from their confidential

records. Northland Investment Corporation is a real estate private equity firm and its various

related fund and other entities include numerous investors. The real estate investment business is

highly competitive and Northland’s investor lists are compiled through many years of substantial




{S7189699}                                        3
time, effort and expense and are maintained as confidential business information. Public

disclosure of the lists would create a competitive disadvantage and hardship to the Northland

Defendants. Accordingly, the Northland Defendants submit the information available to it from

their books and records which is responsive to Rule 26(f) as CONFIDENTIAL – PRODUCED

PURSUANT TO PROTECTIVE ORDER, pursuant to this Court’s Standing Protective Order

(Doc. 4). See Defendants’ Exhibit A. To assist the Court regarding the lack of subject matter

jurisdiction in this case, the Northland Defendants have highlighted the Connecticut citizens on

Defendants’ Exhibit A, which demonstrate a lack of complete diversity in this case.

           B. Personal Jurisdiction
           The Defendants do not contest personal jurisdiction.

    III.      Brief Description of Case
           Plaintiffs: This diversity-of-citizenship action is brought to recover damages for injuries

caused by the recklessness, negligence, breach of contract, and unfair trade practices of the

defendants, Northland Investment Corporation, Church Street New Haven LLC, Lawrence R.

Gottesdiener, Northland Fund II LP, and Northland Fund II Partners, LLC in connection with

their ownership and management of the Church Street South housing complex in New Haven.

All plaintiffs lived at Church Street South from 2001 until 2017, when they were displaced

because of the unlivable conditions of their apartments and the defendants’ plan to empty and

demolish the complex to make way for upscale redevelopment.

           Defendants: In July 2008, in response to the City of New Haven’s call for private

investment and redevelopment in certain areas of the city, Church Street New Haven, LLC

(“CSNH”), an affiliate of Northland Investment Corporation (together, “Northland”), acquired

for redevelopment the 301-unit housing project built in the late 1960s known as Church Street

South (“CSS”). (The Northland-affiliated defendants also include Northland Fund II, L.P.,


{S7189699}                                          4
Northland Fund II Partners LLC and Lawrence R. Gottesdiener.) The Great Recession of 2008-

09 and a lack of alignment among various redevelopment process stakeholders prevented

Northland from proceeding immediately to redevelop CSS. Nevertheless, since the acquisition,

Northland and CSNH collaborated with the City of New Haven and the U.S. Department of

Housing and Urban Development (“HUD”) on the eventual replacement of CSS with a new

mixed-use transit-oriented development that would include a substantial affordable housing

component.

        Until recently, when the last of 22 buildings at CSS was razed, CSS was a HUD-

subsidized housing project which was operated in accordance with applicable regulations.

CSNH engaged well-qualified, independent, HUD-certified professional managers with on-site

administrative and maintenance teams. The needs of CSS were continuously assessed and

millions of dollars were spent on repairs, maintenance and capital improvements. In fact, CSNH

spent more on CSS operations, including repairs, maintenance and capital improvements, than it

received in tenant rents and HUD rent subsidies. Between July 3, 2008 and March 31, 2017,

CSNH spent more than $11 million on repairs, maintenance and capital improvements.

However, the effects of the horrific winter of 2014-2015 rendered continued operation

unsustainable, leaving no viable option other than to decommission CSS and relocate its

residents, resulting in this lawsuit. The Northland Defendants deny all substantive allegations

and claims in plaintiffs’ complaint.

        A. Claims of Plaintiffs: The Plaintiffs’ claims herein are based upon the

actions of the Defendants which as set out in the Complaint amount to Negligence,

Recklessness, Breach of Contract (Constructive Eviction/Warranty of Habitability) CUTPA

Violations, which actions allow the Plaintiffs to seek Attorneys’ Fees, and Punitive Damages.




{S7189699}                                      5
          B. Claims/Defenses of Defendants:

          The Northland Defendants deny all of plaintiffs’ allegations of wrongdoing or unlawful

conduct. Most of plaintiffs’ allegations in the Complaint mischaracterize, misstate and/or

misconstrue the various relationships, facts and conditions at CSS. In addition, the Complaint

alleges that the plaintiffs include individuals who resided at Church Street South since 2001 and

that their apartments were defective and dangerous from the time they first occupied them.

Accordingly, Plaintiffs’ claims are barred by the statute of limitations, the doctrine of laches,

plaintiffs’ own action and inaction and the doctrine of accord and satisfaction.

          Plaintiffs are also estopped by their own actions from asserting the claims alleged in the

Complaint.

          The alleged acts or omissions complained of occurred more than two years before the

date this action was commenced. Accordingly, the plaintiffs’ purported claims for negligence,

recklessness and negligent infliction of emotional distress are barred by operation of Conn. Gen.

Stat. § 52-584 (as well as Conn. Gen. Stat. § 52-577).

          In addition, the alleged violations of the Connecticut Unfair Trade Practices Act

(“CUTPA”) occurred more than three years before the date this action was commenced.

Accordingly, plaintiffs’ purported claims are barred by operation of Conn Gen Stat 42-110g(f).

    IV.       Statement of Undisputed Facts
The following material facts are undisputed:

          ●      Defendant Church Street New Haven LLC is the owner of the Church Street
                 South complex.

          ●      Church Street South (or “CSS”) was an apartment complex of 301 apartment units
                 on a 13-acre parcel located at the intersection of Church Street, Union Avenue,
                 and South Orange Street in New Haven, across the street from Union Station

          ●      CSS was constructed in or about 1970, providing housing for low-income tenants.



{S7189699}                                         6
         ●      CSS was decommissioned in 2015. Its tenants have been relocated and all the
                former residential buildings on the site have now been razed.

    V.       Case Management Plan
Defendants:
         The parties request modification of the deadlines in the Standing Order on Scheduling in

Civil Cases as follows:

         The parties request that all deadlines be stayed until the Court rules on the Subject Matter

Jurisdictional issues raised by Defendants, including, if necessary, Defendants’ Motion to

Dismiss. The parties will complete discovery twenty-four months following the Court’s ruling

on such a motion, should the case remain pending.

         A. Initial Disclosures

Defendants served their initial disclosures as required by FRCP 26(a)(1) on February 7, 2019.

         B. Scheduling Conference

1. The parties request to be excused from holding a pretrial conference with the Court before
entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).

2. The parties prefer that a scheduling conference, if held, be conducted by telephone.

         C. Early Settlement Conference

1. The parties certify that they have considered the potential benefits of attempting to settle the
case before undertaking significant discovery or motion practice. Settlement is unlikely at this
time.
2. The parties do not request an early settlement conference.

3. The parties do not request a referral for alternative dispute resolution pursuant to D. Conn. L.
Civ. R. 16.

         D. Joinder of Parties, Amendment of Pleadings, and Motions Addressed to the
            Pleadings

The parties have discussed any perceived defects in the pleadings and have reached the following
agreements for resolution of any issues related to the sufficiency of the pleadings.




{S7189699}                                        7
1. Plaintiff(s) should be allowed until April 15, 2019 to file motions to join additional parties and
until April 29, 2019 to file motions to amend the pleadings. Motions filed after the foregoing
dates will require, in addition to any other requirements under the applicable rules; a showing of
good cause for the delay.

2. Defendant(s) should be allowed until 30 days from resolution of Subject Matter Jurisdictional
issues to file motions to join additional parties and until 30 days from resolution of Subject
Matter Jurisdictional issues to file a response to the complaint, or any amended complaint.
Motions filed after the foregoing dates will require, in addition to any other requirements under
the applicable rules, a showing of good cause’ for the delay.

           E. Discovery

a.       Recognizing that the precise contours of the case, including the amounts of damages at
issue, if any, may not be clear at this point in the case, in making the proposals below concerning
discovery, the parties have considered the scope of discovery permitted under Fed. R. Civ. P.
26(b)(1). At this time, the parties wish to apprise the Court of the following information
regarding the “needs of the case”:

        This case will require extensive discovery. The defendants are alleged to have caused the
displacement and relocation of an entire neighborhood community as a result of its plan to
redevelop the apartment complex where plaintiffs lived. Discovery will include ESI and emails.
Plaintiffs claim injuries and damages which will require extensive discovery into their medical,
employment and social histories and lifestyles in the apartments. Extensive expert discovery is
also likely.

b.         The parties anticipate that discovery will be needed on the following subjects:

       Plaintiffs:1

           •    Subject matter jurisdiction, i.e., the citizenship of upstream investors in the
                defendants

                ➢ Defendants’ Response: No discovery is needed on subject matter jurisdiction.
                  See Section IIA and Defendants’ Exhibit A.

           ●     Possession and control of the property (if contested)

           ● Defendants’ interactions with HUD, the City of New Haven, and other regulatory
           agencies

           ●     Conditions at the subject property


1
    Defendants do not necessarily agree that these are appropriate subjects of discovery.




{S7189699}                                                  8
        ●    Defendants’ notice or knowledge of conditions at the subject property

        ●    Defendants’ plan(s) to redevelop the property

        ●    Defendants’ maintenance and management records at the property

        ●    Defendants’ budgeting process at the property

        ●    Defendants’ procurement process at the property

        ●    Defendants’ communications with nonparty property management companies

     Defendants:

             ➢ Whether plaintiffs were authorized CSS tenants at all relevant times.

             ➢ When plaintiffs knew or should have known of any purported defective condition
               of their apartments.

             ➢ Third party causes of any purported damages and injuries.

             ➢ Plaintiffs’ employment histories, social practices, lifestyles and usage which
               could affect the conditions of their apartments.

             ➢ Plaintiffs’ detailed medical histories.

             ➢ Plaintiffs’ alleged injuries and damages.

c.      All discovery will commence within 90 days following the resolution of Subject Matter

Jurisdictional issues, if the case is still pending and shall be completed twenty-four months

following the ruling on Defendants’ Motion to Dismiss, if necessary (“Discovery Deadline”).

d.      The parties anticipate that the plaintiff(s) will require a total of 25 depositions of fact

witnesses and that the defendant(s) will require a total of 40 depositions of fact witnesses.

e.      The parties will request permission to serve more than 25 interrogatories.

f.     The parties intend to call expert witnesses at trial. i. Parties will designate all trial experts
and provide opposing counsel with reports from retained experts pursuant to Fed. R. Civ. P.
26(a)(2) by five months prior to the Discovery Deadline. Depositions of experts will be
completed by two months prior to the Discovery Deadline.

g.    A damages analysis will be provided by any party who has a claim or counterclaim for
damages by six months prior to the Discovery Deadline.


{S7189699}                                         9
h.      Undersigned counsel (after consultation with their respective clients concerning
computer-based and other electronic information management systems, including historical,
archival, back-up and legacy files, in order to understand how information is stored and how it
may be retrieved) and self-represented parties have discussed the disclosure and preservation of
electronically stored information, including, but not limited to, the form in which such data shall
be produced, search terms and/or other techniques to be used in connection with the retrieval and
production of such information, the location and format of electronically stored information,
appropriate steps to preserve electronically stored information, and the allocation of costs of
assembling and producing such information. The parties will develop an agreement or
procedures for the preservation, disclosure and management of electronically stored information
upon resolution of the Subject Matter Jurisdictional issues raised by Defendants.

i.      Undersigned counsel (after consultation with their clients) and self-represented parties
have also discussed the location(s), volume, organization, and costs of retrieval of information
stored in paper or other non-electronic forms. The parties will develop an agreement or
procedures for the preservation, disclosure and management of information stored in paper or
other non-electronic forms upon resolution of the Subject Matter Jurisdictional issues raised by
Defendants.

j.      Undersigned counsel and self-represented parties have discussed discovery procedures
that minimize the risk of waiver of privilege or work-product protection, including procedures
for asserting privilege claims after production. The Court has set forth instructions regarding
privilege in its Standing Protective Order. The parties may move for modification of the
Standing Protective Order. In the absence of such modification, privilege issues will be
controlled by the Standing Protective Order, the Federal Rules of Civil Procedure, and the
Federal Rules of Evidence, as appropriate.

          F. Summary Judgment Motions:

Summary judgment motions, which must comply with Local Rule 56, will be filed on or before
thirty days following the completion of discovery of fact and experts witnesses.

          G. Joint Trial Memorandum

The joint trial memorandum required by the Standing Order on Trial Memoranda in Civil Cases
will be filed by thirty days following the filing of any summary judgement or other dispositive
motion, and if none are filed, then sixty days following the completion of discovery of fact and
expert witnesses.

    VI.      TRIAL READINESS

The case will be ready for trial by sixty days following the submission of the Joint Trial
Memorandum.




{S7189699}                                      10
       As officers of the Court, undersigned counsel agree to cooperate with each other and the
Court to promote the just, speedy and inexpensive determination of this action.


        PLAINTIFFS                                  DEFENDANTS

By      /s/ Ronald S. Johnson                   By /s/ Brian A. Daley
        Ronald S. Johnson, Esq.                    Brian A. Daley (ct24550)
        Juris No.: ct08577                         Carmody Torrance Sandak & Hennessey
        Law Office of Ronald S. Johnson            LLP
        & Assoc.                                   707 Summer Street
        100 Wells Street, Suite 2C                 Stamford, CT 06901
        Hartford, Connecticut 06103                (203) 425-4200
        Phone: 860-231-9757                        (203) 325-8608 (fax)
        Facsimile: 860-233-8276                    bdaley@carmodylaw.com
        Email: janvier7@aol.com
        Their Attorneys                                    and

                                                    Henry A. Sullivan (544371)
                                                    Mintz, Levin, Cohn, Ferris, Glovsky and
                                                    Popeo, P.C.
                                                    One Financial Center
                                                    Boston, MA 02111
                                                    (617) 542-6000
                                                    (617) 542-2241 (fax)
                                                    Their Attorneys




{S7189699}                                     11
